Citation Nr: 0948120	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to February 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's current bilateral hearing loss did not manifest 
until many years after service and is not shown to be related 
to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in February 2005, advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no prejudice in issuing a final 
decision, however, because the preponderance of the evidence 
is against the Veteran's claim for service connection.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been not 
been met, but such failure has not prejudiced the Veteran.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this 
case.  The RO obtained the Veteran's service treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also provided a VA examination to determine the 
presence, severity, and etiology of his current bilateral 
hearing loss.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.


Historically, the Veteran served on active duty from June 
1955 to February 1959.  According the Veteran's DD 214, his 
Military Occupation Specialty was Weapons Systems Mechanic 
while serving with the 61st Fighter Interceptor Squadron and 
the 327th Squadron.  In January 2005, the Veteran submitted a 
claim of entitlement to service connection for bilateral 
hearing loss, which was denied in August 2005.  The Veteran 
perfected an appeal of this decision in January 2005.  
Herein, the Veteran is seeking service connection for 
bilateral hearing loss based on inservice acoustic trauma.  
This case has been certified to the Board for appellate 
review.

A review of the Veteran's service treatment records 
demonstrated that no puretone threshold testing was 
accomplished upon his entry into active duty service in June 
1955.  On a whispered voice test, however, the Veteran scored 
15/15.  

In January 1957, the Veteran was treated for complaints of an 
earache in his left ear. The diagnosis was otitis media, left 
ear.  Service treatment records dated after January 1957 did 
not demonstrate ongoing treatment for or reoccurrence of 
otitis media.

In February 1959, the Veteran was discharged from active duty 
service.  As part of his discharge, the Veteran underwent an 
examination that including an audiological evaluation.  At 
the examination, the Veteran reported that he experienced ear 
trouble during his active duty service.  In the physician's 
summary, the Veteran's January 1957 diagnosis of otitis media 
was acknowledged, but included a finding that the Veteran did 
not experience another bout of otitis media since the first 
instance.  The Veteran did not report any other ear-related 
complaints, nor were any relevant diagnoses provided.  An 
audiological examination of the Veteran's hearing acuity 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
10 (20)
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
10 (15)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

In addition to the puretone threshold testing, a whispered 
voice test was administered on which the Veteran scored 15 on 
a 15-point scale.  The examination did not result in a 
diagnosis of bilateral hearing loss and the Veteran was 
deemed qualified for discharge.

In July 2005, the Veteran underwent a VA audiological 
examination to ascertain the presence of bilateral hearing 
loss and, if present, the etiology and severity thereof.  At 
the examination, the Veteran reported that he was experienced 
acoustic trauma in service in the form of noise from 
generators and the roar from jet aircraft engines.  The 
Veteran also recalled a specific instance when he was exposed 
to the noise from a rocket that was accidently fired out of a 
hanger door.  The Veteran also reported post-service 
occupational noise exposure while working on an aircraft 
assembly line, but stated that he worked in area of the plant 
that was away from most of the noise.  The Veteran denied 
taking ototoxic medications and a family history of hearing 
loss.  The examiner reviewed the Veteran's service treatment 
records and found that the Veteran's hearing upon his 
discharge was within normal limits.  Audiological testing was 
accomplished, which revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
55
60
LEFT
10
20
60
55
60

Based on these findings, the examiner stated that the 
Veteran's average puretone threshold for his right ear was 
50, and was 49 for his left ear.  Speech recognition testing 
using the Maryland CNC word list resulted in scores of 92 
percent for the Veteran's right ear, and 96 percent for his 
left ear.  The diagnosis was mild sensorineural hearing loss 
at 1500 Hertz, sloping to moderately severe between 2000 and 
6000 Hertz, with severe loss at 8000 Hertz, bilaterally. Word 
recognition scores were deemed "excellent," bilaterally.  
Based on a review of the Veteran's claims folder and on the 
results of the administered audiological tests, the examiner 
opined that the Veteran's the current bilateral sensorineural 
hearing loss was not "caused by or a result of" his active 
duty service.

Service treatment records do not demonstrate complaints of or 
treatment for bilateral hearing loss.  Post-service records 
failed to document complaints of, treatment for, or diagnoses 
of bilateral hearing loss for decades after the Veteran was 
discharged from active duty service.  This period without 
complaints, treatment, or diagnoses is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In his January 2005 claim, the Veteran stated that his 
current bilateral hearing loss began during his active duty 
service and continued through to the present.  During the 
pendency of this appeal, the Veteran claimed that various 
inservice sources of noise caused his current bilateral 
sensorineural hearing loss, including the noise from 
generators, the roar from jet engines, and noise associated 
with the firing of a rocket.  The Veteran's statements are 
competent evidence that he was exposed to noise while in 
service.  Nevertheless, a review of the Veteran service 
treatment records does not reveal complaints, treatment, or 
findings of bilateral hearing loss.  An audiological 
examination, that included puretone threshold testing and was 
administered upon the Veteran's discharge, demonstrated 
hearing within normal limits.  38 C.F.R. § 3.385.  The first 
post-service evidence of record wherein the Veteran's hearing 
acuity was tested was the July 2005 VA examination, more than 
50 years after his discharge.  After a review of the service 
treatment records, a clinical examination, and consideration 
of the Veteran's statements, the July 2005 VA examiner found 
bilateral sensorineural hearing loss, but that such hearing 
loss was not associated with the Veteran's active duty 
service.  

Accordingly, the Board finds that the lay statements 
concerning continuity of symptomatology are outweighed by the 
objective evidence of record and the negative etiological 
medical opinion.  Thus, service connection for bilateral 
hearing loss based on a continuity of symptomatology is not 
warranted.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(holding that continuity of symptomatology may be established 
if a veteran can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology).

To the extent that the Veteran asserts that his current 
bilateral hearing loss is related to his active duty service, 
the Board finds that as layman, his statements are not 
competent evidence on the etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide a competent 
etiological opinion.  Id.  at 494.  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant a claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinion of record concerning the etiology of 
the Veteran's current bilateral hearing loss is negative to 
his claim.  

Thus, in the absence of competent evidence that this disorder 
is related to the Veteran's active duty service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


